As filed with the Securities and Exchange Commission on January 26, 2011 Registration No. 333-171199 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment No. 2to F ORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WAVE2WAVE COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 4899 113521535 (State or other jurisdiction ofincorporation or organization) (Primary Standard IndustrialClassification Code Number) (IRS Employer Identification No.) 433 Hackensack AvenueHackensack, New Jersey 07601(201) 968-9797 (Address, including zip code, and telephone number, includingarea code, of registrants principal executive offices) Aaron Dobrinsky, Chief Executive OfficerWave2Wave Communications, Inc.433 Hackensack AvenueHackensack, New Jersey 07601(201) 968-9797 (Name, address, including zip code, and telephone number, includingarea code, of agent for service) With copies to: Ivan K. Blumenthal, Esq.Mintz, Levin, Cohn, Ferris,Glovsky and Popeo, P.C.666 Third AvenueNew York, NY 10017(212) 935-3000 Gregory Sichenzia, Esq.Sichenzia Ross Friedman Ference, LLP61 Broadway Avenue, 32 nd FloorNew York, NY 10006(212) 930-9700 Approximate date of commencement of proposed sale to public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company S The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section 8(a), may determine. EXPLANATORY NOTE This Amendment No. 2 to Registration Statement on Form S-1 is filed solely for the purpose of amending certain exhibits to the Registration Statement, and amending Part IIItem 16(a) Exhibits. PART IIINFORMATION NOT REQUIRED IN PROSPECTUS Item 13. Other Expenses of Issuance and Distribution. The following table sets forth an itemization of the various costs and expenses, all of which we will pay, in connection with the issuance and distribution of the securities being registered. All of the amounts shown are estimated except the SEC Registration Fee, the NYSE Amex Listing Fee and the FINRA Filing Fee. SEC Registration Fee $ 7,020.47 NYSE Amex Listing Fee 70,000 FINRA Filing Fee 10,861 Printing and Engraving Fees 600,000 Legal Fees and Expenses 1,100,000 Accounting Fees and Expenses 500,000 Blue Sky Fees and Expenses  Miscellaneous 278,982 Total $ 2,566,863 Item 14. Indemnification of Directors and Officers. Our restated certificate of incorporation and restated bylaws to be in effect upon completion of this offering provide that each person who was or is made a party or is threatened to be made a party to or is otherwise involved (including, without limitation, as a witness) in any action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the fact that he or she is or was one of our director or officers or is or was serving at our request as a director, officer, or trustee of another corporation, or of a partnership, joint venture, trust or other enterprise, including service with respect to an employee benefit plan, whether the basis of such proceeding is alleged action in an official capacity as a director, officer or trustee or in any other capacity while serving as a director, officer or trustee, shall be indemnified and held harmless by us to the fullest extent authorized by the Delaware General Corporation Law against all expense, liability and loss (including attorneys fees, judgments, fines, ERISA excise taxes or penalties and amounts paid in settlement) reasonably incurred or suffered by such. Section 145 of the Delaware General Corporation Law permits a corporation to indemnify any director or officer of the corporation against expenses (including attorneys fees), judgments, fines and amounts paid in settlement actually and reasonably incurred in connection with any action, suit or proceeding brought by reason of the fact that such person is or was a director or officer of the corporation, if such person acted in good faith and in a manner that he reasonably believed to be in, or not opposed to, the best interests of the corporation, and, with respect to any criminal action or proceeding, if he or she had no reason to believe his or her conduct was unlawful. In a derivative action ( i.e. , one brought by or on behalf of the corporation), indemnification may be provided only for expenses actually and reasonably incurred by any director or officer in connection with the defense or settlement of such an action or suit if such person acted in good faith and in a manner that he or she reasonably believed to be in, or not opposed to, the best interests of the corporation, except that no indemnification shall be provided if such person shall have been adjudged to be liable to the corporation, unless and only to the extent that the court in which the action or suit was brought shall determine that the defendant is fairly and reasonably entitled to indemnity for such expenses despite such adjudication of liability. II-1 Pursuant to Section 102(b)(7) of the Delaware General Corporation Law, our restated certificate of incorporation eliminates the liability of a director to us or our stockholders for monetary damages for such a breach of fiduciary duty as a director, except for liabilities arising:  from any breach of the directors duty of loyalty to us or our stockholders;  from acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;  under Section 174 of the Delaware General Corporation Law; and  from any transaction from which the director derived an improper personal benefit. We carry insurance policies insuring our directors and officers against certain liabilities that they may incur in their capacity as directors and officers. In addition, we expect to enter into indemnification agreements with each of our directors and executive officers prior to completion of the offering. In any underwriting agreement that we enter into in connection with the sale of common stock registered hereby, the underwriters will agree to indemnify, in certain circumstances, us, our directors, officers and other persons who control us within the meaning of the Securities Act of 1933, as amended, against certain liabilities. Item 15. Recent Sales of Unregistered Securities. In the three years preceding the filing of this registration statement, we have sold the following securities that were not registered under the Securities Act. The numbers of shares of common stock and the purchase or exercise price for such shares set forth below reflect a 1-for-2 reverse stock split effected on March22, 2010 and then a 1-for-4 reverse stock split effected on September30, 2010. (a) Issuances of Capital Stock and Warrants In July 2007, we issued warrants to purchase an aggregate of 378,125 shares of common stock at an exercise price of $0.08 for a ten year term. The warrants were issued in connection with the continuation of certain loans made to us by private investors and for other services rendered. In October 2007, in connection with the acquisition of RNK, we issued warrants to purchase an aggregate of 564,263 shares of our common stock at an exercise price of $0.08 per share for a ten year term, to the prior owners of RNK, and warrants to purchase 21,908 shares of our common stock at an exercise price of $0.08 per share for a ten year term, to Lee Haskin. In May 2008, in connection with the extension of the RNK Notes, we issued warrants to purchase an aggregate of 4,375 shares of common stock at an exercise price of $0.08 for a ten year term, to the holders of the RNK Notes. In May 2008, we issued options to purchase an aggregate of 15,625 shares of common stock at an exercise price of $0.24 per share, to certain employees in consideration of their services. The options have a ten year term, with one-third of the options vesting on each of the three anniversaries of the date of grant. In June 2008, we issued warrants to purchase an aggregate of 257,138 shares of our common stock at an exercise price of $0.08 per share for a ten year term, in connection with a note payable to GBC Funding LLC. In August 2008, we issued options to purchase an aggregate of 62,500 shares of common stock at an exercise price of $0.08 per share, to certain employees in consideration of their services. The options are fully vested and have a ten year term. In August 2008, in connection with the extension of the RNK Notes, we issued warrants to purchase an aggregate of 6,563 shares of common stock at an exercise price of $0.08 for a ten year term, to the holders of the RNK Notes. In September 2008, in connection with the extension of the RNK Notes, we issued warrants to purchase an aggregate of 4,375 shares of common stock at an exercise price of $0.08 for a ten year term, to the holders of the RNK Notes. II-2 In November 2008, in connection with the extension of the RNK Notes, we issued warrants to purchase an aggregate of 8,750 shares of common stock at an exercise price of $0.08 for a ten year term, to the holders of the RNK Notes. In March 2009, we issued warrants to purchase an aggregate of 134,173 shares of our common stock at an exercise price of $0.08 per share for a ten year term as an inducement to a short term loan. In May 2009, we issued options to purchase 6,250 shares of common stock at an exercise price of $1.44 per share, to a certain employee in consideration of his services. The options have a ten year term and are fully vested. In September 2009, we issued 21,875 shares of common stock to the holders of the RNK Notes in connection with an extension of the RNK Notes. In October 2009, we issued 5,083 shares of our common stock to M Brothers and 146,443 to Wilmington Trust Company and G. Jeff Mennen, Co-Trustees, under an agreement dated 11/25/70 with George S. Mennen for John Henry Mennen, in connection with the conversion of 151,526 shares of Series A Convertible Preferred Stock. In November 2009, we issued 310,540 shares of common stock to Mr. Bressman in connection with his employment agreement. In November 2009, we issued fully vested options to purchase an aggregate of 170,895 shares of common stock at exercise price of $1.44 to Mr. Mann in connection with his employment agreement. In November 2009, we issued options to purchase an aggregate of 428,028 shares of common stock under our 2009 Employee and Director Equity Incentive Plan, at an exercise price of $1.44 per share for a ten year term, to certain of our employees in consideration of their services. Of such amount, 243,896 shares are fully vested, and of the remaining 184,089 shares, one-third shall vest on each of the three anniversaries of the date of grant. In December 2009, we issued a warrant to purchase 25,000 shares of common stock at an exercise price of $0.08 per share for a five year term, to a consultant in connection with his consulting services. In January 2010, we issued a warrant to purchase 2,500 shares of common stock at an exercise price of $17.04 per share for a five year term, to a consultant in connection with his consulting services. In January 2010, we issued a warrant to purchase 100,000 shares of common stock at an exercise price of $17.04 per share, expiring on October 7, 2013, to Washington Trust Company and G. Jeff Mennen, Co-Trustees, under an agreement dated 11/25/10 with George S. Mennen for John Henry Mennen, in connection with an extension of a loan. In May 2010, we issued a warrant to purchase 18,750 shares of common stock at an exercise price of the lower of $32.00 per share or $8.00 below the price per share paid in this offering, to David Sarna, in connection with a settlement agreement. In September 2010, we issued 125,000 restricted shares of common stock to Aaron Dobrinsky in connection with his employment agreement. On September21, 2010, we issued an aggregate of 552,637 shares of common stock to RNK Holding Company and 1,021,548 shares of common stock to Wilmington Trust Company and G. Jeff Mennen, Co-Trustees U/A/D November25, 1970, as amended, per the benefit of John Henry Mennen, in connection with the conversion of a portion of the notes held by such holders. In December 2010, in connection with the extension of the RNK notes, we issued an aggregate of 75,000 shares of common stock to the holders of the RNK notes. In January 2011, we issued a warrant to purchase 250,000 shares of common stock at an exercise price of $.001 per share for a five year term to a consultant as compensation for consulting services. No underwriters were used in the foregoing transactions. The sales of securities described above were deemed to be exempt from registration pursuant to Section 4(2) of the Securities Act as II-3 transactions by an issuer not involving a public offering. All of the purchasers in these transactions represented to us in connection with their purchase that they were acquiring the shares for investment and not distribution, and that they could bear the risks of the investment and could hold the securities for an indefinite period of time. Such purchasers received written disclosures that the securities had not been registered under the Securities Act and that any resale must be made pursuant to a registration or an available exemption from such registration. All of the foregoing securities are deemed restricted securities for the purposes of the Securities Act. (b) Certain Grants and Exercises of Stock Options Pursuant to our 2009 Employee and Director Equity Incentive Plan, we have issued options to purchase an aggregate of 428,028 shares of common stock at an exercise price of $1.44 and pursuant to our 2000 Stock Incentive Plan, we have issued options to purchase an aggregate of 552,615 shares of common stock. Of these options:  options to purchase 50,615 shares of common stock have been canceled or forfeited without being exercised;  options to purchase 256,047 shares of common stock have been exercised; and  options to purchase a total of 656,124 shares of common stock are currently outstanding, at a weighted average exercise price of $0.94 per share. The sale and issuance of the securities described above were deemed to be exempt from registration under the Securities Act in reliance on Rule 701 promulgated under Section 3(b) of the Securities Act, as transactions by an issuer not involving a public offering or transactions pursuant to compensatory benefit plans and contracts relating to compensation as provided under Rule 701. Item 16. Exhibits and Financial Statement Schedules. (a) Exhibits See the Exhibit Index on the page immediately following the signature page for a list of exhibits filed as part of this registration statement on Form S-1, which Exhibit Index is incorporated herein by reference. (b) Financial Statement Schedules Financial Statement Schedules are omitted because the information is included in our financial statements or notes to those financial statements. Item 17. Undertakings The undersigned registrant hereby undertakes to provide to the underwriters at the closing specified in the Underwriting Agreement certificates in such denominations and registered in such names as required by the underwriters to permit prompt delivery to each purchaser. The undersigned registrant hereby undertakes that: (1) For purposes of determining any liability under the Securities Act of 1933, the information omitted from the form of prospectus filed as part of this registration statement in reliance upon Rule 430A and contained in a form of prospectus filed by the registrant pursuant to Rule 424(b)(1) or (4) or 497(h) under the Securities Act shall be deemed to be part of this registration statement as of the time it was declared effective. (2) For the purpose of determining any liability under the Securities Act of 1933, each post-effective amendment that contains a form of prospectus shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3) Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the registrant pursuant to the II-4 foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. II-5 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has duly caused this Amendment No. 2 to registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Hackensack, New Jersey, on January 26, 2011. WAVE2WAVE COMMUNICATIONS, INC. By: /
